Citation Nr: 0939060	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  06-31 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for defective hearing 
of the right ear.  

2.  Entitlement to an increased (compensable) evaluation for 
defective hearing of the left ear.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1954 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision by the RO which 
denied an increased rating for defective hearing of the left 
ear, and a December 2007 decision which denied service 
connection for defective hearing of the right ear.  In June 
2009, a hearing was held at the RO before the undersigned 
acting member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that 
additional development must be accomplished prior to further 
consideration of the Veteran's appeal.  

At the personal hearing in June 2009, the Veteran testified 
that his hearing had worsened significantly since he was last 
examined by VA in June 2007, and requested another VA 
audiological examination.  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, and additional examination is 
appropriate.  Caffery v. Brown, 6 Vet. App. 377 (1995); Green 
v. Derwinski, 1 Vet. App. 121 (1991); see also VAOPGCPREC 11-
95 (1995).  

Regarding the Veteran's hearing problems of the right ear, 
the Board notes that while a VA audiologist in June 2007 
opined that the Veteran's hearing loss in the right ear was 
not related to service, she did not offer any assessment as 
to whether any current hearing loss was aggravated by the 
service-connected hearing loss in the left ear.  

In Hensley, the United States Court of Appeals for Veterans 
Claims (Court) held that "the threshold for normal hearing 
is from 0 to 20 dB [decibels], and higher threshold levels 
indicate some degree of hearing loss."  Hensley, at 157 
(1993).  In addition, "where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385. . . . 
For example, if the record shows (a) acoustic trauma due to 
significant noise exposure in service and audiometric test 
results reflecting an upward shift in tested thresholds in 
service, though still not meeting the requirements for 
"disability" under 38 C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings meeting the 
requirements of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis to 
attribute the post-service findings to the injury in service, 
or whether they are more properly attributable to 
intercurrent causes."  Hensley at 159.  

In addition, claims of secondary service connection include 
instances in which there is an additional increment of 
disability of a nonservice-connected disability due to 
aggravation by an established service-connected disability.  
Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2008).  As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  Appropriate steps should be 
undertaken to obtain the names and 
addresses of all medical care providers 
who treated the Veteran for any hearing 
problems since June 2007.  After the 
Veteran has signed the appropriate 
releases, all records should be obtained 
and associated with the claims folder.  

2.  The Veteran should be afforded a VA 
audiological examination to determine, if 
feasible, (1) the etiology of any current 
hearing loss in the right ear, and (2) 
the current severity of any hearing loss 
in the left ear.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review and 
a notation to the effect that this record 
review took place should be included in 
the report.  All appropriate testing 
should be undertaken in connection with 
this examination.  Concerning the right 
ear, the audiologist should provide an 
opinion as to whether it is at least as 
likely as not that any current hearing 
loss in the right ear is proximately due 
to, the result of, or aggravated by the 
service-connected defective hearing of 
the left ear.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between any current hearing loss in 
the right ear and the service-connected 
hearing loss in the left ear, this should 
be so stated.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claims.  
This should include consideration of 
whether any hearing loss in the right ear 
is proximately due to or the result of, 
or aggravated by the service-connected 
defective hearing of the left ear.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

